*51OPINION.
Tettssell:
For the past twenty years petitioner has been engaged in the real estate business in Yuma and is thoroughly familiar with land values in and around that town since about 1900. The other witnesses who testified had knowledge of the growth of Yuma, and the values of the lands in question on March 1, 1913. The uncontra-dicted testimony of the witnesses establishes that petitioner’s 130 acres of land were directly in the path of the growth of the town; that on March 1,1913, there were dwellings directly across the street; that on said latter date the land had a value for purposes of subdivision over and above its value for farm lands; and that petitioner’s land had a fair market value of at least $75 per acre on March 1,1913.
JSTo question has been raised as to the value of the improvements on the land nor as to the rate of depreciation used by respondent in his computation.
* The deficiency should be recomputed upon the basis of the March 1,1913, value as found hereinabove.

Judgment will he entered pursuant to Rule 50.